710 S.E.2d 212 (2011)
309 Ga. App. 216
The STATE
v.
PICKETT.
No. A09A1285.
Court of Appeals of Georgia.
April 11, 2011.
Paul L. Howard, Jr., Dist. Atty., John O. Williams, Asst. Dist. Atty., for appellant.
Marilyn Primovic, Ashleigh Bartkus Merchant, Atlanta, for appellee.
PHIPPS, Presiding Judge.
In State v. Pickett,[1] the Supreme Court of Georgia reversed the judgment of this court in State v. Pickett[2] and stated that this court had "erred in affirming rather than vacating the trial court's judgment and remanding the case for the court to exercise its discretion again using properly-supported factual findings and the correct legal analysis."[3] Accordingly, we vacate our earlier opinion, adopt the opinion of the Supreme Court as our own in its stead, vacate the trial court's judgment, and remand the case for proceedings not inconsistent herewith.
Judgment vacated and case remanded.
SMITH, P.J., and DILLARD, J., concur.
NOTES
[1]  288 Ga. 674, 706 S.E.2d 561 (2011).
[2]  301 Ga.App. 251, 687 S.E.2d 239 (2009).
[3]  Pickett, supra, 288 Ga. at 680, 706 S.E.2d 561.